DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-13, 21-23 and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations of, “a first insulation batt comprises a repulpable insulation material formed of a mixture of cellulose fiber and between about 2% and about 25% thermoplastic binder fiber distributed substantially randomly within the cellulose fiber, the thermoplastic binder being adhered to the cellulose fiber” and “wherein subjecting the repulpable insulation material to a repulpability test produces greater than 85% fiber yield” as claimed in claim 9 and claim 36 appear to be new matter. Where in the original specification is there support for these specific limitations. In paragraph [00146] of the Specification, U.S. Patent Application Number 62/375,555, U.S. Patent Application Number 62/419,894, and U.S. Patent Application Number 62/437,365 are each incorporated by reference in their entirety. However, these references also appear not to include the specific claim limitations as discussed above. Where is there support for these newly added specific limitations in the original specification of these incorporated references?


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13, 21-23 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksan et al. (US 2016/0325915) in view of Jobe (US 9,55,618) and in further view of Collison et al. (US 2018/0050857).
In re claim 9 : Aksan et al. discloses a box assembly (100,fig.1) comprising: a box (102) defining a box cavity within the box, the box comprising a plurality of side panels (112, 114, 116, 118 see paragraph 17 and figure 1) and a bottom panel (bottom side wall of bottom end 110 formed of flaps 142, 144 see figure 1, paragraphs 17 and 19), the plurality of side panels defining an opening to the box cavity positioned opposite from the bottom panel (note opening as reasonably seen in figure 1 and 3); a first liner (106) disposed within the box cavity (note figure 3 and paragraph 23), the first liner defining a first end (168) and a second end (170), the first end disposed opposite from the second end (note figure 1 and paragraph 23), the first liner comprising a first 
Aksan et al. fails to explicitly disclose the second insulation batt encapsulated between a first sheet and a second sheet by a border, the border coupling the first sheet 
Attention is drawn to the disclosure of Jobe which discloses a box assembly (10) comprising: 
a box (20) defining a box cavity within the box (as reasonably seen in figure 1), 
a first liner (second pad 72 of pads 30, see C8 L4-9) disposed within a box cavity (note C8 L50-54 with respect to the liner covering sides of the interior of the box when inserted), the first liner comprising a first insulation batt (50, C8 L17-23 discloses pads 50 are constructed as discussed with respect to figures 2a-2d, C7 L49-57 refer to the panels 50 as an insulating material), the first insulation batt (50) defining a thickness between the inner surface and the outer surface (note as reasonably seen in figures 3a-3I), the thickness being constant from the first end to the second end when the first insulation batt is positioned in an unfolded configuration (note C5 Lines 40-50 which discloses each panel, of pad 30, can have a uniform thickness, further note figures 3A and 3b, C8 L36-50 discloses placing batt material 50 between two sheets 60 and heat sealing them.  The heat sealing can be performed prior to scoring.  Inasmuch as Applicant discloses a Batt material with thickness being constant from the first end to the second end when the first insulation batt is positioned in an unfolded configuration Jobe also discloses, as reasonably seen in figures 3a-3b, Batt material 50 with 
a second liner (70) disposed within the box cavity (note C8 L39-50), the second liner defining a third end and a fourth end (note ends as reasonably seen in figure 3g), the second liner comprising a second insulation batt (50, C8 L36-50 discloses placing batt material 50 between two water-proof sheets 60 and heat sealing them, C8 L17-23 discloses pads 50 are constructed similar to the manner discussed with respect to figures 2a-2d, C7 L49-57 refer to the panels 50 as an insulating material), encapsulated between a first sheet (60) and a second sheet (60) by a border (note sheets 60 surround material 50 defining a border see figures 3a-3d and 3g-3h see also C8 L17-50 with regard to pads 30 being formed in the same manner as that of 2a-2d and sealing panels 50 between sheets 60, see also C7 L25-32 where the panel is sealed in a path that extends around the entire perimeter of the panel 50), the border coupling the first sheet to the second sheet (note sheets 60 surround material 50 defining a border see figures 3a-3d and 3g-3h see also C8 L17-50 with regard to pads 30 be formed in the same manner as that of 2a-2d and sealing panels 50 between sheets 60, see also C7 L25-32 where the panel is sealed a path that extends around the entire perimeter of the panel 50), the border extending at least partially around the second insulation batt (note sheets 60 surround material 50 defining a border see figures 3a-3d and 3g-3h see also C8 L17-50 with regard to pads 30 be formed in the same manner as that of 2a-2d and sealing panels 50 between sheets 60, see also C7 L25-32 where the panel is sealed in a path that extends around the entire perimeter of the panel 50), 

a second portion of the border extending outwards from the fourth end and away from the insulation batt (note figure 3g and as discussed above where sheets 60 extend around the entire perimeter of panel 50).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the liners (104, 106) of Aksan et al. to include water-proof border sheets 60, as disclosed by Jobe C8 L36-38 in order to impede moisture from accessing the compostable insulating batt material and the cavity defined by the liners. 
The proposed modification provides the liners of Aksan et al. with a border which surrounds the perimeter of the liners thus when ends of the second liner contact the center panel of the first liner the first portion of the border and the second portion of the border of the second liner are positioned in contact with the center panel of the first liner.
Aksan et al. as modified by Jobe teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Collison et al.:
a first insulation batt comprises a repulpable insulation material formed of a mixture of cellulose fiber and between about 2% and about 25% thermoplastic binder fiber distributed substantially randomly within the cellulose fiber, the thermoplastic binder being adhered to the cellulose fiber; and wherein subjecting the repulpable 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the insulation batt of Aksan et al. as modified by Jobe with an insulation batt as taught by Collison et al. in order to provide a eco-friendly batt and allow for recycling (paragraph [0004] and [0013]-[0016] of Collison et al.).  
In re claim 11, Aksan et al. as modified by Jobe and Collison et al. discloses wherein the second liner contacts at least a first side panel of the plurality of side panels and a second side panel of the plurality of side panels (note paragraphs 27 and 31-35 with regard to inner surface 156 of the second liner 104 contacting the side panels of the first liner 106).
In re claim 12, Aksan et al. as modified by Jobe and Collison et al. discloses  wherein: the first liner comprises a third sheet (60) and a fourth sheet (60); the first insulation batt is at least partially encapsulated between the third sheet and the fourth sheet; and the third sheet is attached to the fourth sheet by a second border which extends at least partially around the first insulation batt (note sheets 60 surround material 50 defining a border see figures 3a-3d and 3g-3h see also C8 L17-50 with regard to pads 30 being formed in the same manner as that of 2a-2d and sealing panels 50 between sheets 60, see also C7 L25-32 where the panel is sealed in a path that extends around the entire perimeter of the panel 50).
In re claim 13, Aksan et al. as modified by Jobe and Collison et al. further teaches the first sheet comprises a paper material (paragraph [0012] of Collison et 
In re claim 21, Aksan et al. as modified by Jobe and Collison et al. discloses wherein: the first insulation batt is flexible (insulation batt materials of the liner discussed in paragraph 37).  
In re claim 22, Aksan et al. as modified by Jobe and Collison et al. discloses wherein: the first bend line and the second bend line are horizontally oriented (note figure 1 of Aksan) and the third bend line and the fourth bend line are vertically oriented (note figure 1 of Aksan)
In re claim 23, Aksan et al. as modified by Jobe and Collison et al. discloses wherein:  the first insulation batt comprises a flexible insulation material (insulation batt materials of the liner discussed in paragraph 37).  
In re claim 31, Aksan et al. as modified by Jobe and Collison et al. discloses wherein: the inner surface (178 Aksan) of the first insulation batt faces the inner insulated cavity (300 Aksan); and the outer surface (176 comprising top fold 182 Aksan) of the first insulation batt faces the box (note paragraph 28 and as seen in figures 1-3 of Aksan).  
Aksan et al. as modified by Jobe and Collison et al. disclose the claimed invention with the exception of the following claimed limitation:
In re claim 32, the first sheet and the second sheet are defined by two halves of a single sheet (Aksan et al. discusses the two single sheets to encapsulate an insulation batt in paragraph 61).
Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Official notice is taken that folding a single sheet in half to create two sheets on top of each other was notoriously well known in the art at the time the invention was made.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine two sheets of Aksan et al. with this well-known technique in order to reduce the number of parts when manufacturing.
In re claim 33: Aksan et al. as modified by Jobe and Collison et al. discloses the thermoplastic binder is a meltable polyethylene and polypropylene bi-component thermoplastic binder fiber (paragraph [0007] of Collison et al.).  
In re claim 34, Aksan et al. as modified by Jobe and Collison et al. discloses the flexible insulation material comprises paper fiber (paragraph [0013]-[0016] of Collison et al.).  
In re claim 35: Aksan et al. as modified by Jobe and Collison et al. discloses the thermoplastic binder defines a length of between about 0.5mm to about 16mm (paragraph [0008] of Collison et al.).  

Claims 36-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksan et al. (US 2016/0325915) in view of Collison et al. (US 2018/0050857).
In re claim 36 : Aksan et al. discloses a box assembly (100,fig.1) comprising: a box (102) defining a box cavity within the box, the box comprising a plurality of side panels (112, 114, 116, 118 see paragraph 17 and figure 1) and a bottom panel (bottom side wall of bottom end 110 formed of flaps 142, 144 see figure 1, paragraphs 17 and 19), the plurality of side panels defining an opening to the box cavity positioned opposite from the bottom panel (note opening as reasonably seen in figure 1 and 3); a first liner (106) disposed within the box cavity (note figure 3 and paragraph 23), the first liner defining a first end (168) and a second end (170), the first end disposed opposite from the second end (note figure 1 and paragraph 23), the first liner comprising a first insulation batt (insulation batt materials of the liner discussed in paragraph 37), the first insulation batt extending continuously from the first end to the second end (note as reasonably seen in figures 1 and 5 where paragraph 44 discloses the liners 104’, 106’ in figure 5 are similar to that of the liners 104, 106 in figure 1, the material of the liner extend continuously from the first end to the second end), the first insulation batt defining an inner surface and an outer surface (as reasonably shown in figures 1-3 and 5 see also paragraph 23-24 with regard to opposing surfaces of the liner), the first insulation batt defining a thickness between the inner surface and the outer surface (Note paragraphs 23-24 and as reasonably seen in figures 1-3), the thickness being constant from the first end to the second end when the first insulation batt is positioned in an unfolded configuration (note figure 5 and paragraph 44 which discloses that liners 104’, 106’ in figure 5 are similar to that of the liners 104, 106 in figure 1 and figure 3 
Aksan et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Collison et al.:
a first insulation batt comprises a repulpable insulation material formed of a mixture of cellulose fiber and between about 2% and about 25% thermoplastic binder fiber distributed substantially randomly within the cellulose fiber, the thermoplastic binder being adhered to the cellulose fiber; and wherein subjecting the repulpable insulation material to a repulpability test produces greater than 85% fiber yield (paragraph [0013]-[0016] of Collison et al.).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the insulation batt of Aksan et al. as modified by Jobe with an insulation batt as taught by Collison et al. in order to provide a eco-friendly batt and allow for recycling (paragraph [0004] and [0013]-[0016] of Collison et al.).  
In re claim 37: the thermoplastic binder is a meltable polyethylene and polypropylene bi-component thermoplastic binder fiber (paragraph [0007] of Collison et al.).  
In re claim 38, Aksan et al. as modified by Jobe and Collison et al. discloses the flexible insulation material comprises paper fiber (paragraph [0013]-[0016] of Collison et al.).  
In re claim 40: Aksan et al. as modified by Jobe and Collison et al. discloses the thermoplastic binder defines a length of between about 0.5mm to about 16mm (paragraph [0008] of Collison et al.).  

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksan et al. (US 2016/0325915) in view of Collison et al. (US 2018/0050857) and Jobe (US 9,55,618). 
Aksan et al. fails to explicitly disclose the second insulation batt encapsulated between a first sheet and a second sheet by a border, the border coupling the first sheet to the second sheet, the border extending at least partially around the second insulation batt, a first portion of the border extending outwards from the third end and away from the second insulation batt, a second portion of the border extending outwards from the fourth end and away from the insulation batt, the first portion of the border and the second portion of the border positioned in contact with the center panel of the first liner
In re claim 39: Attention is drawn to the disclosure of Jobe which discloses a box assembly (10) comprising: 
a box (20) defining a box cavity within the box (as reasonably seen in figure 1), 

a second liner (70) disposed within the box cavity (note C8 L39-50), the second liner defining a third end and a fourth end (note ends as reasonably seen in figure 3g), the second liner comprising a second insulation batt (50, C8 L36-50 discloses placing batt material 50 between two water-proof sheets 60 and heat sealing them, C8 L17-23 discloses pads 50 are constructed similar to the manner discussed with respect to figures 2a-2d, C7 L49-57 refer to the panels 50 as an insulating material), encapsulated between a first sheet (60) and a second sheet (60) by a border (note sheets 60 
a first portion of the border extending outwards from the third end and away from the second insulation batt (note figure 3g and as discussed above where sheets 60 extend around the entire perimeter of panel 50), 
a second portion of the border extending outwards from the fourth end and away from the insulation batt (note figure 3g and as discussed above where sheets 60 extend around the entire perimeter of panel 50).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the liners (104, 106) of Aksan et al. to include water-proof border sheets 60, as disclosed by Jobe C8 L36-38 in order to impede 
The proposed modification provides the liners of Aksan et al. with a border which surrounds the perimeter of the liners thus when ends of the second liner contact the center panel of the first liner the first portion of the border and the second portion of the border of the second liner are positioned in contact with the center panel of the first liner.

Response to Arguments
The Applicant’s previous arguments with respect to the claims have been considered but are moot because the arguments do not apply to of the reference combination being used in the current rejection.



  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735